TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00528-CV



                                  Breanna Vaclavik, Appellant

                                                 v.

                                    Dan Di Addison, Appellee




           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
    NO. C-1-CV-19-005989, THE HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on December 27, 2019.              On

January 13, 2020, this Court sent a notice to appellant informing her that her brief was overdue

and that a failure to file a satisfactory response by January 23, 2020, would result in the dismissal

of this appeal for want of prosecution. Appellant has now filed a motion requesting that the

Court extend the time for filing appellant’s brief, but she did not state the length of the extension

sought. We grant in part the motion for extension of time and order appellant to file a brief no

later than April 27, 2020. No further extension of time will be granted and failure to comply

with this order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a). All other

relief requested in the motion is denied.

               It is ordered on February 6, 2020.



Before Justices Goodwin, Kelly, and Smith